PER CURIAM.
Upon review of the briefs and record on appeal we are of the opinion that the final judgment should be affirmed except that portion which directs defendant-appellant to make restitution “in the amount of $500.00” which the record does not support. At most, the record supports $253.48 as the amount appropriated from the defendant’s employer.
Accordingly, the final judgment containing special condition of probation is modified to the extent that restitution shall be in the amount of $253.48.
AFFIRMED, AS MODIFIED.
DAUKSCH, ANSTEAD and LETTS, JJ., concur.